DETAILED ACTION
	The response dated 12/08/2020 has been entered and is treated below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,713,454 to Jordan in view of US 6,631,799 to Samson.
	Regarding claim 22 Jordan discloses a feeding system, comprising: a hopper (44) having a discharge port at a bottom of the hopper (between 44/48), the hopper being configured to accommodate a plurality of different types of product components, each of the product components adapted to flow out from the discharge port of the hopper by a weight of the product component (product on 48); a sliding rail (48) having an upper end at a high position and a lower end at a low position (see figure 3), the sliding rail being obliquely disposed below the hopper with respect to a horizontal plane 
	Jordan does not disclose a flow control gate disposed at the discharge port of the hopper, a flow rate of the product components flowing out from the discharge port of the hopper is adjustable by adjusting an opening degree of the flow control gate.
	Samson teaches a flow control gate (38) disposed at the discharge port of the hopper (12), a flow rate of the product components flowing out from the discharge port of the hopper is adjustable by adjusting an opening degree of the flow control gate (col. 1 line 62-65) in order to vary the feed rate and accommodate parts of different shapes/sizes (col. 4 lines 1-4).
	It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Jordan to include a flow control gate disposed at the discharge port of the hopper, a flow rate of the product components flowing out from the discharge port of the hopper is adjustable by adjusting an opening degree of the flow .

Allowable Subject Matter
Claims 1-2, 5-14 and 16-21 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The smooth and rough regions of the carrying table being coplanar differentiates the claims from the prior art when considered in combination with the other limitations of the claims.  Regarding claim 21 see prior office action.  Claim 23 would be allowable because the sliding rail resting directly on the carrying table differentiates the claims from the prior art when considered in combination with the other limitations of the claim.

Response to Arguments
Applicant's arguments filed 12/8/2020 with respect to claim 22 have been fully considered but they are not persuasive.  As noted above, and seen in Jordan, contrary to Applicant’s assertion, Jordan shows the products being transferred from the rail to the planar base of the bowl (54) before then being circulated up the ramp.  So the components are fed into bottom of the bowl and not directly on to the ramp as suggested by Applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/Primary Examiner, Art Unit 3619